 1
 2
 3
 4
 5
 6
 7
 8
 9                                     UNITED STATES BANKRUPTCY COURT
10                                     WESTERN DISTRICT OF WASHINGTON

11   In Re:                                                  Case No. 19-42432-BDL
12
     Harry Nicholas Jesch                                    Chapter 7
13   aka Nick Jesch
     aka H Nicholas Jesch,                                   ORDER TERMINATING THE
14                                                           AUTOMATIC STAY
15            Debtor.

16       This matter came before the Court on the Motion for Relief from Automatic Stay filed by
17   Boeing Employees' Credit Union (“Movant”).                 Based upon the record on file and the
18
     representations made to the court, IT IS HEREBY ORDERED:
19
                       1.        This Order affects the real property located at 3847 Gull Harbour Road,
20
21            Olympia, WA 98507 (the “Property”).
22                     2.        The automatic stay is terminated as to Movant. Movant may pursue all
23
              remedies under state law in connection with the Property and security interest, and may
24
              commence or continue any action necessary to obtain complete possession of the
25
26            Property free and clear of claims of the bankruptcy estate.

27                     3.        Movant, at its option, may offer, provide and enter into any potential
28
              forbearance agreement, loan modification, refinance agreement or other loan
29
              workout/loss mitigation agreement as allowed by state law. Movant may contact Debtor

     Order Granting Relief From Stay                     1                           McCarthy & Holthus, LLP
     MH# WA-19-156584                                                            108 1st Avenue South, Ste. 300
                                                                                            Seattle, WA 98104
                                                                                               (206) 596-4856
 1            via telephone or written correspondence to offer such an agreement. Any such agreement
 2
              shall be non-recourse unless included in a reaffirmation agreement.
 3
                       4.        The relief granted herein shall be binding and of full force and effect in
 4
 5            any conversion of this case to any other chapter. A conversion to another chapter does

 6            not stay or enjoin the effect of this Order, or prevent Movant from foreclosing and selling
 7            the Property, and recovering its costs, unless otherwise ordered by this Court.
 8
 9
                                              / / / END OF ORDER / / /
10
11
     Submitted by:
12
     McCarthy & Holthus, LLP
13
14   /s/ Lance E. Olsen
     Lance E. Olsen, Esq. WSBA #25130
15   Michael S. Scott, Esq. WSBA #28501
     Attorneys for Movant
16
17
18
19
20
21
22
23
24
25
26
27
28
29


     Order Granting Relief From Stay                      2                            McCarthy & Holthus, LLP
     MH# WA-19-156584                                                              108 1st Avenue South, Ste. 300
                                                                                              Seattle, WA 98104
                                                                                                 (206) 596-4856
